Case 1:19-md-02915-AJT-JFA Document 405 Filed 04/21/20 Page 1 of 3 PageID# 4892



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

                                                  :
                                                  :
  IN RE: CAPITAL ONE CUSTOMER DATA :                         MDL No. 1:19-md-2915 (AJT/JFA)
  SECURITY BREACH LITIGATION                      :
                                                  :
                                                  :
                                                  :
  This Document Relates to Only Case No. 1:19-cv- :
  01454-AJT-JFA                                   :
                                                  :

  OVERCHARGE PLAINTIFFS’ MOTION TO ALLOW MICHAEL POMERANTZ TO
         WITHDRAW PRO HAC VICE APPEARANCE AS COUNSEL

        Pursuant to Local Civil Rules 83.1(D)(3) and 83.1(G) the plaintiffs in Case No. 1:19-cv-

 01454-AJT-JFA (the “Overcharge Plaintiffs”), by counsel, move for leave to withdraw the

 appearance of Michael Pomerantz and in support of this motion state as follows:

        1.      Mr. Pomerantz was previously admitted pro hac vice on November 18, 2019,

 among other attorneys from Pierce Bainbridge, LLP.

        2.      However, Mr. Pomerantz has resigned from Pierce Bainbridge and is no longer

 practicing with Pierce Bainbridge or involved with this case.

        3.      Yavar Bathaee and Brian Dunne of Bathaee Dunne LLP (each also admitted pro

 hac vice) will continue as lead counsel for the Overcharge Plaintiffs.

        4.      No delay, prejudice or injustice will occur as a result of Mr. Pomerantz’s pro hac

 vice appearance being withdrawn and stricken.
Case 1:19-md-02915-AJT-JFA Document 405 Filed 04/21/20 Page 2 of 3 PageID# 4893



 Dated: April 21, 2020              Respectfully submitted,

                                    /s/ Andrew M. Williamson
                                    Andrew M. Williamson (VSB No. 83366)
                                    PIERCE BAINBRIDGE BECK
                                    PRICE & HECHT LLP
                                    601 Pennsylvania Avenue, NW
                                    South Tower, Suite 700
                                    Washington, DC 20004
                                    202-318-9001 – Telephone
                                    202-463-2103 – Facsimile
                                    awilliamson@piercebainbridge.com

                                    Yavar Bathaee (admitted pro hac vice)
                                    Brian J. Dunne (admitted pro hac vice)
                                    BATHAEE DUNNE LLP
                                    430 Park Avenue
                                    New York, NY 10022
                                    (213) 534-7501
                                    yavar@bathaeedunne.com
                                    bdunne@bathaeedunne.com

                                    Counsel for Andrew Broderick, Jacqueline Burke,
                                    Susan Corley, Lynn Fields, Kimberly Hernandez,
                                    Kristina Mentone, Mark Miller, Mordechai Nemes,
                                    Ryan Olsen, Debra Potzgo, Shawn Spears, Janett
                                    Stout, Cole Studebaker, and Jonathan Wong, each
                                    individually and on behalf of all others similarly
                                    situated.




                                       2
Case 1:19-md-02915-AJT-JFA Document 405 Filed 04/21/20 Page 3 of 3 PageID# 4894



                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 21st day of April 2020, I caused a copy of the foregoing to be e-
 filed and served via the Court’s electronic filing system to all parties and counsel receiving
 electronic service.
                                                                 /s/ Andrew M. Williamson
                                                                 Andrew M. Williamson
